Exhibit 10.4
THIS INDIVIDUAL EMPLOYMENT AGREEMENT FOR INDEFINITE TIME IS EXECUTED ON THE ONE
HAND BY KANSAS CITY SOUTHERN DE MEXICO, S.A. DE C.V. (HEREINAFTER REFERRED TO AS
THE “COMPANY”), HEREIN REPRESENTED BY MR. GUILLERMO RUIZ, AS ATTORNEY IN-FACT
AND, ON THE OTHER, BY MR. JOSE GUILLERMO ZOZAYA DELANO (HEREINAFTER REFERRED TO
AS THE “EMPLOYEE”), ON ITS OWN RIGHT, IN ACCORDANCE WITH THE FOLLOWING RECITALS
AND CLAUSES:
R E C I T A L S

I.   The “COMPANY” hereby states:   a)   That it is a variable capital limited
liability company, duly incorporated in accordance with the Mexican laws.   b)  
That in accordance with its corporate purpose, it has the capacity to execute
this agreement.   c)   That its domicile is that located at Montes Urales N°
625, Colonia Lomas de Chapultepec, Delegación Miguel Hidalgo, C.P. 11000, Mexico
City, Federal District   d)   That it requires the services of a qualified
Employee, who has enough knowledge to act as President and Executive
Representative.   II.   The “EMPLOYEE” hereby states:   a)   That he is named as
stated in this agreement.   b)   That he is Mexican.   c)   That he is 53
(fifty-three) years old.   d)   That he is married.   e)   That his is a man.  
f)   That his domicile is [on file with company], and states that in the event
there is any change of domicile to that stated herein, he shall be bound to
notify in writing the “COMPANY” so within a maximum term of five days as from
the date when the domicile change is made, provided, however, that otherwise,
last domicile provided as the authorized domicile for all legal purposes derived
herefrom and specially from articles 47 and 991 of the Federal Labor Law shall
be acknowledged.



--------------------------------------------------------------------------------



 



2

  g)   That he is acquainted with the work the “COMPANY” performs, and that
eventually he may render his services for other affiliated and/or subsidiary
companies of Kansas City Southern (from which the “COMPANY” is also a
subsidiary) and that he agrees to be in contact therewith and perform works
therefor, but agreeing that his sole employer shall be the “COMPANY”.     h)  
That he has enough capacity and experience to render his personal services to
the “COMPANY” with respect to the position for which he has been engaged and
that as of to date he has no criminal record, and is legally able to render his
services upon execution hereof.     i)   That he has read, and understands and
agrees all internal rulings applicable to officers engaged by the “COMPANY”.

Based on the foregoing recitals, the parties agree to regulate the contractual
labor relationship in accordance with the following:
C L A U S E S
ONE. “TERM OF THIS AGREEMENT”. This Employment Agreement shall be executed for
an Indefinite Time and may not be amended, suspended, rescinded, or terminated
otherwise than by the will of the parties or in accordance with the terms set
forth in the Federal Labor Law and its applicable rulings. The “EMPLOYEE” shall
start working as President and Executive Representative for the “COMPANY” on
April 20, 2006. If the “COMPANY” terminates this Employment Agreement without
any justified cause, the “COMPANY” and the “EMPLOYEE” agree that the “COMPANY”
shall be bound to pay the “EMPLOYEE” an indemnification equivalent to the amount
of a year of its base salary, and any payment to the “EMPLOYEE” as per
indemnifying concept set forth under the terms of the Federal Labor Law, its
applicable rulings, ant this agreement, shall be included within the
aforementioned indemnification for a year, provided that if payment of a year of
salary referred to in this clause is below the amount of the legal benefits,
employer shall be responsible for making the payment of the corresponding
indemnification differences without taking into consideration in any form
whatsoever payment of accrued salaries, since such payment shall be made as of
the termination date.
TWO. “WORKPLACE”. “EMPLOYEE” shall render his services to the “COMPANY” at any
of the “COMPANY’s” premises or where necessary, in accordance with the orders he
receives for such purposes by means of the “COMPANY’s” representative and
therefore, “EMPLOYEE” shall be bound to render his services at the domiciles of
the premises required or anywhere the “COMPANY” has locations, including Mexico
City and the City of Monterrey. The “COMPANY” shall be empowered to transfer the
employee at any time, prior notification and agreement between the parties
regarding the manner to do so.



--------------------------------------------------------------------------------



 



3

THREE. “DURATION OF WORK SHIFTS”. Due to the nature of the position functions to
be performed by the “EMPLOYEE”, stated as confidential tasks, “EMPLOYEE” shall
distribute his work shift in accordance with the needs of operation of the
“COMPANY”.
FOUR. “SERVICES RENDERED”. “EMPLOYEE” shall render his personal and subordinated
services to the “COMPANY” as President and Executive Representative and
“EMPLOYEE” agrees to render such services on a subordinated manner, subject, at
any time, to the instructions given by the Board of Directors of the Company,
the Executive Committee of the Board of Directors, or any other individual or
body appointed by the Board of Directors thereof, and among his liabilities
shall be those stated below:
a) Act as primary representative of the company in Mexico, interacting with
governmental agencies, clients, employees, unions, communication means, and the
public in general. Representing the “COMPANY” at public, social events and labor
meetings. Improve the “COMPANY’s” reputation and provide support at an executive
level of the organization for the continuous improvement of the competitive
position, image, and reputation thereof, within the transportation industry.
b) Spend all his work time to perform activities required due to his position,
and shall not perform any other business or profitable activity while engaged by
the Company without prior consent in writing of the Board of Directors of the
Company.
c) Employee shall, during the time he occupies his position, act responsibly,
observing all policies applicable to the Company and the instructions of the
Board of Directors of the Company, and observe the applicable legislation and
make his subordinates to act on the same manner.
d) Services shall be mainly rendered at the Company’s premises located at Montes
Urales N° 625, Colonia Lomas de Chapultepec, Delegación Miguel Hidalgo, C.P.
11000, Mexico City, Federal District; or at any other place where the Company
has main offices or at the offices of any of its affiliates or companies on
which the “COMPANY” has equity interests or a business relationship; but at any
time, the beneficiary and responsible person for the relationship regulated
herein shall be the “COMPANY”, and the “EMPLOYEE” as from that time,
acknowledges the “COMPANY” as his sole employer, therefore, some of the
fundamental functions of the “EMPLOYEE” shall be to keep the “COMPANY” posted
regarding the development of its activity.
Notwithstanding the foregoing, “EMPLOYEE” shall perform all those activities
included, without limitation, and which may be derived and related to the main
obligations of his position as well as all the supplementary tasks or all those
tasks related to his main obligation, even when he has to perform such activity
outside the workplace, without affecting his salary.
In the event that due to the nature of the services to be provided by the
“EMPLOYEE” to the “COMPANY”, the “EMPLOYEE” must be granted with powers of
attorney as



--------------------------------------------------------------------------------



 



4

officer or attorney in fact of any of the affiliated companies of the “COMPANY”,
without implying any labor relationship between the “EMPLOYEE” and the company
or companies which may grant such powers of attorney, since the “EMPLOYEE”
expressly acknowledges that the sole existing labor relationship shall be that
with the “COMPANY”, which as from that time, shall be acknowledged as his sole
employer.
The “EMPLOYEE” shall render his services to the “COMPANY” under the instructions
of the “COMPANY” or its representatives, to which authority he shall be
subordinated at any time with respect to the labor matters; the “EMPLOYEE” shall
occupy such position with the intensity, care and appropriate effort, in the
manner, time and place agreed upon, and the “COMPANY” shall be empowered to
amend the “EMPLOYEE’s” obligations without affecting his labor conditions,
specially with respect to the salary.
FIVE. “VACATIONS, VACATION BONUS, AND CHRISTMAS BONUS”. “EMPLOYEE” shall be
entitled to an annual period of twenty (20) days of vacations. Vacation period
shall be on annual basis and in no event shall be accruable.
In order to enjoy the annual vacation period, the “COMPANY”, at any time, along
with the “EMPLOYEE”, shall determine the schedule, in order for the “EMPLOYEE”
to enjoy his corresponding vacation period.
The “EMPLOYEE” shall be entitled to receive a vacation premium of 50% on the
number of vacation days corresponding for each year, and such vacations shall be
automatically paid when the “EMPLOYEE” reaches his anniversary within the
company.
“EMPLOYEE” shall be entitled to receive an annual Christmas bonus, as
established by article 87 of the Federal Labor Law, in the amount of 30
(THIRTY) days of salary per daily rate, which shall be paid in December; and the
“EMPLOYEE” shall also be entitled to mandatory holidays as established under
article 74 of the aforementioned Law, and to rest two days a week which shall be
preferably on Saturday and Sunday of each week.
SIX. “TRAINING”. “EMPLOYEE” agrees to receive the training, according to the
courses established in the plans and schedules duly authorized by the Department
of Labor and Social Welfare, under the terms of Title Four, Chapter III Bis of
the Federal Labor Law. “EMPLOYEE” agrees to promptly attend to the courses,
group sessions and any other activities forming part of the training process,
and likewise attend the indications regarding thereto and present the assessment
and aptitude examinations required in accordance with the terms under article
153-H of the Federal Labor Law.
SEVEN. “SALARY”. “EMPLOYEE” shall accrue a monthly gross salary in the amount of
$250,000.00 (Two hundred and fifty thousand pesos 00/100, Mexican currency)
before deducting taxes corresponding to such amount, at the “COMPANY’s”
domicile, or at the place stated for such purpose. The “COMPANY”, through its
Executive Board or Committee, shall consider and establish the salary of the
President and Executive Representative on an annual basis in line with the
market study (by Towers Perrin or



--------------------------------------------------------------------------------



 



5

by any other consultant) and prepare the budget for the next year. The foregoing
salary shall include payment of the seventh day and that corresponding to the
mandatory holidays, as well as the pro rata portion as per the weekly non
working days, in accordance with the provisions set forth in the Federal Labor
Law, and any other benefits that in accordance with the Federal Labor Law may
correspond thereto or by the specific standards applicable to the “COMPANY” due
to its corporate activity.
Due to the nature of the “EMPLOYEE’s” functions and upon request thereof, the
“COMPANY” shall pay the salary corresponding thereto, by means of banking
deposits, to the account the “EMPLOYEE” indicates for such purpose; and the
“EMPLOYEE” shall be bound to sign all receipts and administrative slips
submitted by the “COMPANY”, therefore, as from that time it is established that
the slips or vouchers of banking deposits shall be equivalent to the payment
receipts, regardless they are signed or not by the “EMPLOYEE”.
EIGHT. The parties agree that the “EMPLOYEE” shall agree to provide the
“COMPANY” in writing the fortnightly receipt corresponding to the earnings to
which he is entitled to, which shall include the income and deductions expressly
agreed thereby, signing in agreement for each of the periods stated therein,
stating that if there is no concept as per extraordinary time, is because the
“EMPLOYEE” did not work such period, therefore the broadest settlement of all
benefits to which he was entitled to shall be extended, and any clarification or
claim thereof shall be made before delivering the corresponding receipt.
NINE. “MEDICAL EXAMINATIONS”. The “EMPLOYEE” agrees, under the terms of the
provision set forth under fraction X of article 134 of the Federal Labor Law, to
take all medical examinations the “COMPANY” indicates, as well as those
mandatory examinations in accordance with the Rules of Health.
TEN. “CONFIDENTIALITY”. The “EMPLOYEE” acknowledges to have, by virtue of the
services stated in this agreement, access to confidential information,
manufacturing secrets, operation and business aspects of the “COMPANY” deemed as
industrial secrets; thus, agreeing not to disclose to third parties such
information, except if there is a written authorization by the “COMPANY’s”
representative, and being responsible for the corresponding penalties in the
event of noncompliance with this Clause.
ELEVEN. “INVENTIONS”. “EMPLOYEE” expressly agrees that any finding, invention or
improvements thereof or any other technologic knowledge he may make or
contribute to the activities individually or jointly performed during the
execution of his job in favor of the “COMPANY” shall be the exclusive property
of the “COMPANY”. By such virtue, the “EMPLOYEE” does not reserve any right nor
action whatsoever with respect to the use and/or exploitation of the finding,
invention or technologic knowledge mentioned above, since such activities shall
be paid with the salary as per the job for which he has been engaged, therefore
the “EMPLOYEE” agrees to carry out with the “COMPANY” all management and
procedures corresponding in accordance with the Law, to make the corresponding
registration in favor of the “COMPANY” and that the “COMPANY” may protect and/or
exploit the industrial



--------------------------------------------------------------------------------



 



6

property rights mentioned above, therefore, the “EMPLOYEE” agrees to sign any
document and perform the legal acts required for such purpose.
TWELVE. “JURISDICTION AND CONSTRUCTION”. Provisions which are not set forth in
this agreement shall be subject to the provisions of the Federal Labor Law and
the Applicable Provisions; therefore, in order to construct this agreement, the
parties expressly state to be in agreement therewith and shall settle their
differences in the event any dispute arises to the venue of the Federal Board of
Conciliation and Arbitration corresponding to their domicile or the place where
the services are rendered.
Once this agreement was read, the parties duly aware of its contents and of the
obligations agreed therein, is executed by their own will, in Mexico City,
Federal District, on April 20, 2006.
The “COMPANY”
Kansas City Southern de México, S.A. de C.V.
__________________________________________
By: Mr. Guillermo Ruíz Hernández
Position: Underdirector of Human Resources
 
 
The “EMPLOYEE”
 
 
________________________________
Mr. José Guillermo Zozaya Delano





--------------------------------------------------------------------------------



 



Mexico City, Federal District, April 20, 2006
Mr. José Guillermo Zozaya Delano:
Notwithstanding the benefits established in your Individual Employment Agreement
dated April 20, 2006, you would be entitled to the following:
1. BONUSES. In addition to your salary, you may receive a Performance Bonus
which, if applicable, shall be determined regarding the achievement of goals of
the “COMPANY”, in the specific area where you render your services and depending
on the assessment made by the Board of Directors, in accordance with the policy
in force for each year. The Board of Directors shall establish year after year
goals such as the “Minimum”, “Objective”, and “Maximum” goals. If the Company
attains the Objective Goal, the Performance Bonus for the President and
Executive Representative level, may not exceed 30% of the annual salary amount
being accrued, and if attaining the Maximum Goal, payment may not exceed 60%. In
order to receive the Performance Bonus, the Company must attain the Objective
Goal. The Board of Directors determines the Performance Bonus for the results
between the Minimum and Objective Goals, and for the Maximum Goal or a better
one. The Performance Bonus shall be annually paid provided the terms and
conditions thereto are complied with.
The Company shall pay the aforementioned bonus, by means of banking deposits, to
the account You indicate for such purposes; and You shall be bound to sign the
corresponding receipt, therefore, as from this time it is established that the
banking deposit slips or vouchers shall be equivalent to the payment receipts,
regardless they are signed by You or not.
2. CAR. In order to perform your functions, a car shall be provided as a work
tool and such car shall be the Company’s property, therefore, the Company shall
pay the corresponding insurance, as well as the property tax. On the other hand,
you agree to keep the car in the same conditions as received, exception made
normal ware and tear; and you agree to pay the gasoline consumption and
verification, services and repairing expenses required in its event.
3. RESTRICTED ACTIONS. Subject to the approval by the Compensation Committee of
Kansas City Southern, that the Company shall recommend and obtain as soon as
possible, the Company shall grant, in order to align its interests with the
parent company shareholders’ interest, 20,000 shares of the company Kansas City
Southern, which shall be restricted by 5 years and subject to all the terms and
conditions set forth in the shares Plan attached hereto and which was read
thereby and of which you acknowledge its content and legal scope. These shares
shall not be sold nor transferred within a 5 year period after execution of its
individual employment agreement, exception made to that specifically set forth
in such plan.
4. INSURANCE. During the term the labor relationship lasts, the Company agrees
to carry the accident insurance, as well as the Major Medical Expenses
insurance, and the Life Insurance under the terms of the policy existing in the
company for its executives.

 



--------------------------------------------------------------------------------



 



5. GENERAL CONDITIONS. You expressly agree to be subject to the general labor
conditions established by the Company, as well as the technical and
administrative rules directly prepared by the company for the execution,
coordination of works, and any other internal policies. Therefore, you agree to
comply, observe and obey all and any of the policies, standards, and provisions,
which have been stated, therefore, by executing this agreement, you agree and
expressly subordinate yourself to the terms thereof.
Kansas City Southern de México, S.A. de C.V.
__________________________________________
By: Guillermo Ruíz Hernandez
Position: Underdirector of Human Resources
Agreed by
________________________________
Mr. José Guillermo Zozaya Delano

 